Title: To Thomas Jefferson from Grand & Cie., 11 September 1795
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris le 11. 7bre. 1795.

Nous avons l’honneur de vous addresser Sous cette Enveloppe la Copie des Lettres que nous eûmes l’avantage de vous écrire les 25. Mai 1793 et 24. Mars 1795. Nous ésperons cependant quelles vous Seront parvenües, vû quelles vous ont été addressées par Triplicata.
Continuant, Monsieur, à être privés de l’honneur de vos Lettres et des ordres de la Trésorerie des Etats unis au Sujet du Solde de £48339.15 Tournois laissé entre nos mains en Billes de la Caisse d’Escompte forcés et depuis échangés Suivant les Décrêts contre assignats, Nous avons crû, Monsieur, après avoir si longtems attendû, dévoir Constater l’éspèce et les Numéros des assignats qui réprésentent le dit Solde de £48339.15 resté entre nos mains au Compte des Etats unis Sous votre Direction.
C’est ce que nous avons fait par l’acte Notarial dont nous avons lhonneur de joindre ici une Expédition légalisée, non Sans régretter que cet objet ait été laissé en france, tandis que les Changes continuoient Successivement a Se degrader.
Permettés, Monsieur, que nous prenions la Liberté de nous réferer au Contenu de cet acte, et veuillés agréer L’assurance du parfait respect avec lequel nous avons lhonneur d’étre, Monsieur Vôs tres humbles & obéissants Serviteurs

Grand & Co.


Indépendamment de quelques prêts considerables faits par notre Maison à quelques Citoyens des Etats unis dans des momens où ils étoient pressés par leurs Créanciers et qui ont été perdus pour nous, Il y en avoit un de £50000 Tournois que nous fîmes a Mr. Thomas Barclay chargé d’aller faire un Traitté avec l’Empereur de Maroc, Mission qu’il auroit été Sans ce Sécours hors d’Etat de Remplir, vû l’embar  ras où le mettoient alors Ses Créanciers en france. Cette avance à aussi été perdue pour nous par la Situation ou Se Sons trouvées les affaires de Mr. Barclay et par l’evénement de la Mort. Vous avés eû, Monsieur, la bonté de nous permettre de vous remettre a votre dépars de Paris une notte rélative a cette affaire. Nous dévons présumer qu’il n’aura pas été possible de nous accorder une indemnité pour cette Somme, quoique definitivement elle ait été employée pour le service des Etats unis.
Les dits

